2-10-254-CV












 
 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-10-254-CV
 
 
SHERRY LINDSEY                                                                             APPELLANT
 
                                                             V.
 
JOSLYN SMITH                                                                                   APPELLEE
 
 
                                                        ----------
 
FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
------------
 
MEMORANDUM
OPINION[1] AND JUDGMENT
 
------------
 
On
August 10, 2010 and August 24, 2010, we notified appellant, in accordance with
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless
the $175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  Appellant has
not paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
Because
appellant has failed to comply with a requirement of the rules of appellate
procedure and the Texas Supreme Court=s
order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.  
 
DELIVERED:  September 16, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).